Citation Nr: 0033826	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  96-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
below-the-knee amputation of the right leg, claimed as a 
residual of Agent Orange exposure.

2.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 (West 1991) for bowel and bladder dysfunction due to 
treatment received at a Department of Veterans Affairs 
facility.

3.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for a left elbow disability due to treatment received 
at a Department of Veterans Affairs facility.

4.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) prior to August 13, 1994.

5.  Entitlement to specially adapted housing or a home 
adaptation grant.

6.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Hearing held in March 1990:  Appellant, his wife, and son
Hearings held in December 1991, September 1998, and August 
2000:  Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

In a decision dated in December 1987, the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
plantar keratodermia of the heels with chronic ulceration of 
the right heel.  That decision is final.  38 U.S.C.A. 
§ 4004(b) (1982).  In June 1994, the Department of Veterans 
Affairs (VA) Cleveland, Ohio regional office (RO) denied 
entitlement to service connection for multiple episodes of 
cellulitis of the right foot due to Agent Orange exposure.  
The veteran did not file a timely appeal, and as such, the 
matter became final.  38 U.S.C.A. § 7105(c) (West 1991).  

This appeal is from a November 1998 RO decision which found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
below-the-knee amputation of the right leg due to multiple 
episodes of cellulitis of the right foot resulting from Agent 
Orange exposure.  

Although the veteran initially filed a claim for entitlement 
to service connection for the below-the-knee amputation of 
the right leg in 1998, the Board finds that it is 
inextricably intertwined with the prior claims of entitlement 
to service connection for skin disorders of the right heel 
and foot which have previously been denied and become final.  
Ashford v. Brown, 10 Vet. App. 120, 123-124 (1997) ( a new 
theory of entitlement does not constitute a new claim).  The 
veteran's claim is not a new claim, but an attempt to reopen 
the previously denied claims for a skin disorder.  
Accordingly, the Board must preliminarily decide whether new 
and material evidence has been presented to reopen the 
previously finally adjudicated claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

This appeal is also from a May 1997 rating decision which 
denied entitlement to disability compensation for bowel and 
bladder dysfunction under 38 U.S.C.A. § 1151 as not well 
grounded.  Notice of the determination was mailed to the 
veteran.  In March 1998 the RO received a letter from the 
veteran, dated in January 1998, wherein he reasserted that 
his bowel and bladder dysfunction resulted from VA treatment 
received in 1975.  This letter may be construed as notice of 
disagreement (NOD) with the May 1997 RO determination.  See 
generally 38 C.F.R. § 20.201 (1999).  The veteran reasserted 
his contentions at a hearing held in September 1998.  By 
November 1998 and April 1999 rating actions, the RO, on a 
finality basis, confirmed and continued the denial.  In July 
1999 the veteran again expressed disagreement, and the RO 
issued to him a statement of the case (SOC).  The veteran 
thereafter perfected a timely appeal.  

In view of the foregoing procedural development, the Board 
finds because the veteran filed NOD within a year of the May 
1997 rating action and a pertinent SOC was not issued until 
July 1999, the veteran's due process rights from May 1997 
were preserved.  Although the claim of entitlement to 
disability compensation for bowel and bladder dysfunction 
under 38 U.S.C.A. § 1151 due to treatment received at a VA 
facility was appealed to the Board on a finality basis, the 
Board finds that it should be addressed de novo.  The issue 
listed on the title page has been restyled to reflect such.  
See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  The 
matter is addressed further in the remand portion of the 
decision.

In December 1987 the Board denied entitlement to service 
connection for PTSD.  By a letter received on May 30, 1989, 
the veteran indicated that he wanted to reopen the claim.  In 
April 1990, the RO, effectuating a hearing officer's 
decision, granted service connection for PTSD and assigned a 
10 percent rating, effective May 30, 1989.  The RO received 
NOD for the assigned evaluation, and issued to the veteran a 
SOC in August 1990.  By a statement received in October 1990, 
the veteran requested reconsideration of his claim, which may 
be construed as a substantive appeal.  See generally 
38 C.F.R. § 20.202 (2000).  In March 1991 the RO increased 
the 10 percent rating to 50 percent, effective May 30, 1989, 
and in May 1992, pursuant to a hearing officer's decision, 
the RO increased the 50 percent rating to 70 percent, 
effective May 30, 1989.  The veteran again disagreed.   In 
December 1996 the RO rated the disability as 100 percent 
disabling, effective August 13, 1994.  Because veteran was 
awarded service connection for a disability and he appealed 
that original rating, his claim remains open as long as the 
rating schedule provides for a higher rating.  Accordingly, 
since a rating in excess of 70 percent was possible for PTSD 
prior to August 13, 1994, that issue remains on appeal and is 
currently before the Board.  Fenderson v. West, 12 Vet. App. 
119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
AB v. Brown, 6 Vet. App. 35 (1993).  

The Board also notes that because of the foregoing procedural 
development and the decision rendered below with respect to 
the increased rating for PTSD, the veteran's claim for a 
total rating based on individual unemployability has been 
rendered moot.

By rating action dated in November 1998, the RO denied 
entitlement to service connection for a left leg disability, 
claimed as secondary to Agent Orange.  The veteran perfected 
an appeal therefrom.  At the hearing held in August 2000, the 
veteran stated that he wanted to withdraw the claim.  
Instead, he wanted to pursue a claim of entitlement to 
disability compensation under 38 U.S.C.A. § 1151 for a left 
leg disability due to treatment received at a VA facility.  
Hearing Transcript (T.) at pp. 2, 4-5.  An appellant may 
withdraw his appeal at any time before the Board promulgates 
a decision, and when an appeal is withdrawn, the Board may 
dismiss the appeal because it fails to allege specific error 
of fact or law in the appealed RO determination.  
38 C.F.R. §§ 20.202, 20.204 (2000).  Here, the veteran, at 
his personal hearing and before the Board rendered a final 
decision, specifically withdrew the issue of entitlement to 
service connection for a left leg disability, claimed as 
secondary to Agent Orange.  Since the veteran has withdrawn 
his contentions put forth on substantive appeal, there are no 
allegations of error of fact or law for the Board to 
consider.  Id.  The Board therefore does not have 
jurisdiction to review the veteran's appeal and the dismissal 
of that claim is appropriate.  38 U.S.C.A. § 7105(d); 
38 C.F.R. § 20.202.  The issue of entitlement to disability 
compensation under 38 U.S.C.A. § 1151 for a left leg 
disability due to treatment received at a VA facility is 
referred to the RO for the appropriate development.

In July 1999, the RO denied entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.  The veteran disagreed with that 
determination in August 1999.  In May 2000 the RO confirmed 
and continued the denial.  Because there has been an initial 
RO adjudication of the claim and a NOD has been filed as to 
its denial, thereby initiating the appellate process, the RO 
must issue to the veteran a SOC.  Thus, the matter is 
addressed further in the remand portion of the decision.  

In June 2000, the veteran submitted additional medical 
evidence referable to PTSD.  Any pertinent evidence submitted 
by the appellant or representative which is accepted by the 
Board, under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case (SSOC).  
38 C.F.R. § 20.1304 (2000).  With regard to the increased 
rating claim for PTSD, because of the decision rendered below 
and, for the other issues on appeal, because the evidence is 
not pertinent to those matters, additional development 
pursuant to the provisions of 38 C.F.R. § 20.1304 is not 
warranted.  

This appeal is also taken from a February 1995 rating 
decision which denied entitlement to disability compensation 
under 38 U.S.C. § 1151 for a left elbow disability, and a 
November 1998 rating decision which denied entitlement to 
specially adapted housing or a special home adaptation grant.

The issue of entitlement to disability compensation under 
38 U.S.C.A. § 1151 for a left elbow disability due to 
treatment received at a VA facility will be addressed in the 
remand portion of the decision.


FINDINGS OF FACT

1.  In December 1987 the Board denied entitlement to service 
connection for plantar keratodermia of the heels with chronic 
ulceration of the right heel.  

2.  In an unappealed determination in June 1994, the RO 
denied entitlement to service connection for multiple 
episodes of cellulitis of the right foot, as a residual from 
exposure to Agent Orange.  

3.  The evidence received since June 1994, considered in 
conjunction with the record as a whole, either does not bear 
directly and substantially upon the specific matter under 
consideration, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for residuals of multiple episodes of 
cellulitis of the right foot, to include below-the-knee 
amputation of the right leg.

4.  From May 30, 1989, the veteran's symptoms of PTSD 
resulted in severe social and occupational impairment and a 
demonstrated inability to obtain or maintain employment.

5.  Service connection is in effect for PTSD rated at 100 
percent and hypertension rated at 10 percent.  

7.  The veteran does not have permanent and total service-
connected disability due to active service, due to blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; or the 
loss or loss of use of both lower extremities, or the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury, or the loss or loss of use of one 
lower extremity together with the loss or loss of use of one 
upper extremity such as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.

7.  The veteran also does not have permanent and total 
service-connected disability due to blindness of the eyes or 
anatomical loss or loss of use of the hands.


CONCLUSIONS OF LAW

1.  The Board's December 1987 decision denying entitlement to 
service connection for plantar keratodermia of the heels with 
chronic ulceration of the right heel and the RO's unappealed 
June 1994 rating action, denying entitlement to service 
connection for multiple episodes of cellulitis of the right 
foot, as a residual of exposure to Agent Orange are final; 
new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for residuals 
of multiple episodes of cellulitis of the right foot, to 
include below-the-knee amputation of the right leg, claimed 
as a residual of Agent Orange exposure.  38 U.S.C. §§ 3008, 
4004(b) (effective prior to May 7, 1991); 38 U.S.C.A. §§ 
5108, 7104(b) (West 1991 & Supp. 2000); 38 U.S.C.A § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1993).

2.  From May 30, 1989, the criteria for a 100 percent 
disability rating for PTSD are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.129, 4.130, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996).

3.  The criteria for entitlement to specially adapted housing 
or a special home adaptation grant have not been met.  38 
U.S.C.A. § 2101 (West 1991); 38 C.F.R. §§ 3.809, 3.809a 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks entitlement to service connection for a 
below-the-knee amputation as secondary to chronic fungus and 
infections due to Agent Orange exposure.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Service connection will be awarded automatically on 
a presumptive basis where the veteran had service in Vietnam, 
has one of the diseases specified under 38 C.F.R. § 3.309(e), 
and the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. §§ 3.307, 3.309 (2000); see also 38 U.S.C.A. § 1116 
(West 1991).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In December 1987, the Board denied entitlement to service 
connection for plantar keratodermia of the heels with chronic 
ulceration of the right heel.  The Board reasoned that the 
fungal infection treated in service was acute and transitory 
and had cleared without residual disability.  There was no 
evidence of record to associate the fungal infection with 
ulceration, which manifested 10 years after service, to 
service.  

In reaching that decision, the Board reviewed the following 
evidence:  the veteran's service medical records, showing on 
several occasions between 1967 and 1968 he received treatment 
for rashes, infections and fungus of the feet; VA and non-VA 
medical reports dated from 1973 to 1987, showing that the 
veteran's bilateral foot disorder was treated with Tinactin 
cream on one occasion in 1975, on VA examination in 1976 
examination of the skin was normal, but in 1979 the veteran 
received treatment for dry and cracked skin, and in 1985 the 
veteran was treated for chronic heel ulceration; a January 
1986 personal hearing transcript, wherein the veteran 
testified that he was a "water rat in Vietnam" and his feet 
were wet for long periods, consequently, he developed fungus 
of the feet; photographs of the veteran's feet, showing an 
ulcer of the right heel and thickening of the skin; VA 
hospital and medical reports dated in 1986 showing continued 
treatment for a skin disorder and diagnoses of fungal 
infection of the right foot; and a February 1987 letter from 
A.S., M.D., wherein he stated that the veteran had received 
treatment since September 1986 and had presented a history of 
multiple episodes of cellulitis of the right foot occurring 
during Vietnam which had led to lymphatic destruction and 
recurrent lymphangitis resulting in significant ulceration.

After the Board's 1987 decision, the RO received VA 
examination and medical reports dated between 1988 and 1989 
showing continued treatment for fungal infection of the skin 
and that in December 1988 the veteran had a below-the-knee 
amputation of the right leg with an immediate fit for a 
prosthesis.  The diagnosis was chronic osteomyelitis right os 
calcis.  

In September 1989, the RO confirmed and continued the denial, 
holding that the evidence failed to present any new factual 
basis for consideration of service connection for a skin 
disorder of the feet.  

Thereafter, the RO received a March 1990 statement from E.K., 
maintaining that he and the veteran had received treatment 
for jungle rot while in service; VA outpatient treatment 
reports dated from 1990 to 1994 showing continuous treatment 
for removal of soft tissue mass of the right popliteal area 
and chronic pain of the right leg stump, as well as a 
diagnosis of right below-the-knee amputation secondary to 
right foot infection in 1977.

In a June 1994 rating action, the RO denied entitlement to 
service connection for cellulitis of the right foot because 
the disability was not included within the provisions for 
presumptive service connection as secondary to Agent Orange 
exposure.  Additionally, the evidence did not show that the 
disability was incurred in or aggravated by the veteran's 
active service.  The RO mailed notice of the determination to 
the veteran; however, he did not appeal.  Thus, the claim 
became final.  

Except as provided in Section 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).  
Additionally, following notification of an initial review and 
determination by the RO, a NOD must be filed within one year 
from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. § 7105(c).  At this 
time, it is noted that the veteran has neither filed a motion 
for reconsideration nor alleged clear and unmistakable of the 
Board's 1987 decision or RO's 1994 rating action.  Thus, no 
consideration in this regard is warranted and the claims are 
final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  "New and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

Subsequent to 1994, the RO received the following evidence:  
reports from the state's Industrial Commission showing that 
in November 1973 the veteran was found to be permanently and 
completely disabled as a result of unrelated disorders; an 
August 1990 Report of Special Treatment Involving a 
Beneficiary, showing that the veteran fell and sustained 
minor trauma to the right below-the-knee amputation stump 
while at a VA facility; and numerous VA hospital, outpatient 
treatment, and examination reports dated from 1994 to 1999, 
all occasionally showing treatment for complaints of pain 
associated with the right leg stump and various skin 
disorders.

Although the aforementioned evidence is new in that it was 
not of record when the Board and RO denied the claims of 
entitlement to service connection for various skin diseases 
in 1987 and 1994, it is not material.  The evidence does not 
directly and substantially bear upon the specific matter 
under consideration, and hence, is not so significant, either 
alone or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  Not one of the additional medical 
reports received indicates that the veteran's below-the-knee 
amputation of the right leg disability resulted from any 
service-related skin disease, any specified disease listed 
for presumptive service connection, or any events of service 
to include claimed herbicide exposure.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  In light of the foregoing, the Board finds 
that the evidence, although new, is not material.  

The RO also received a February 1999 medical statement from 
A.S., M.D., subsequent to 1987 and 1994.  In the statement, 
the physician acknowledged treating the veteran from 1987 to 
1999 for infectious eczematoid dermatitis with a draining 
ulcer of the right heel which was cultured positive for 
enterococcus with diagnosed osteomyelitis.  The disease led 
to the above-the-knee amputation.  Regarding the veteran's 
inquiry as to whether his skin disease was related to Agent 
Orange, the physician stated he could not define it as being 
definitely caused by Agent Orange and it was probably not due 
to a service-connected disease process.  The physician added 
the veteran's dermatitis of the hands and feet were related 
to the bacterial infection of the osteomyelitis.  Regarding 
the aforementioned medical statement, it is acknowledged that 
it is new in that it was not of record prior to 1994.  
Nonetheless, the medical statement is not material.  Although 
the newly submitted evidence bears directly upon the specific 
matter under consideration, it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In fact, the medical evidence does not support 
the veteran's claim.  Evidence which is unfavorable to a 
claimant's case and which supports the previous denial, 
cannot trigger a reopening.  See generally Villalobos v. 
Principi, 3 Vet. App. 450 (1992).  As such, new and material 
evidence has not been presented.

Testimony presented at the veteran's hearings are also 
acknowledged.  Specifically, at his personal hearing in 
September 1998 the veteran testified that the fungus of his 
heel which eventually lead to the below-the-knee amputation 
of the right leg resulted from exposure to Agent Orange.  At 
the hearing held in August 2000, the veteran added while in 
service he remained in water for prolonged periods.  He and 
other soldiers laid in water to stay alive and fight the 
enemy.  They also traveled in water.  T. at pp. 7-8.  
Sometimes they did not receive dry clothing for approximately 
two to three weeks.  He also testified that he received 
treatment for fungus in service and after service, and the 
below-the-knee amputation was due to osteomyelitis.  T. at 
pp. 7-8.  The veteran also stated that a VA dermatologist 
told him that his jungle rot or fungus was related to 
service.  T. at 8.  

Regarding the veteran's testimony and statements presented on 
appeal, which relate his skin infections, cellulitis, and 
claimed jungle rot disease to service and in-service 
herbicide exposure, it is noted that the foregoing evidence 
is not new.  When denying the veteran's claims in 1987 and 
1994, the Board and RO, respectively, considered and rejected 
those contentions.  Further and in any event, the veteran's 
testimony is insufficient to reopen his claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board also notes that 
although the veteran testified that a physician told him that 
his skin disease was service related, his statements still do 
not suffice to reopen the claim.  A claimant's statement of 
what a physician told him or her is of little or no probative 
value and is insufficient for reopening.  See generally, 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Thus, new and 
material evidence in this regard has not been submitted.  
38 C.F.R. § 3.156(a).  

Because new and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
below-the-knee amputation of the right leg, no further 
consideration of the matter is warranted.  See Barnett v. 
Brown, 83 F.3d. 1380; see also Elkins v. West, 12 Vet. App. 
209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).  The appeal is denied.

Increased Evaluation

In April 1990, service connection for PTSD was granted and 
rated as 10 percent disabling, effective from May 30, 1989.  
The veteran appealed.  Later, the 10 percent rating was 
increased to 70 percent, effective May 30, 1989, and to 100 
percent, effective August 13, 1994.  When a veteran is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim remains open as long as the rating 
schedule provides for a higher rating.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  As previously noted, this appeal 
pertains to the rating assigned prior to August 13, 1994.  In 
this case, the VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.

Prior to November 7, 1996, the regulations provided that a 70 
percent rating applied if there was severe social impairment 
and the psychoneurotic symptoms were of such severity and 
persistence that there was a severe inability to obtain or 
retain employment.  A 100 percent evaluation applied if the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there existed totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflected 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
In evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability was to be evaluated only as 
it affected industrial adaptability.  The principle of social 
and industrial inadaptability as the basic criterion for 
rating disability from mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (effective 
prior to November 7, 1996).

The severity of disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants were 
time lost from gainful work and decrease in work efficiency.  
Great emphasis was placed upon the full report of the 
examiner in describing actual symptomatology.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" was not determinative of the degree of disability, 
but the degree of disability was determined from the report 
and the analysis of the symptomatology and the full 
consideration of the whole history of the disorder.  
38 C.F.R. § 4.130 (effective prior to November 7, 1996).

During the pendency of the veteran's appeal of the rating 
assigned for PTSD, the regulations pertaining to the 
evaluation of psychiatric disorders were revised effective 
November 7, 1996.  Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§§ 4.125-4.130).  However, VA law provides if a change in the 
rating schedule has occurred, the revised version of the 
rating schedule cannot be applied prior to the effective date 
of the change.  Because this appeal pertains to the rating 
assigned prior to August 13, 1994, the old criteria must be 
applied in determining the veteran's entitlement to a 
disability rating in excess of 70 percent.  VAOPGCPREC 3-
2000.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulation.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

After reviewing the evidence of record, the Board finds that 
the criteria for a 100 percent schedular rating for PTSD have 
been met from May 30, 1989, when the veteran requested 
reopening of his claim of entitlement to service connection 
for PTSD.  It is acknowledged that VA outpatient treatment 
reports dated in 1988 show treatment for depression and that 
the reports primarily show that the veteran's symptoms were 
attributable to coping with the surgery for amputation of the 
right leg.  However, VA outpatient treatment reports dated 
between 1989 and 1990 show treatment for PTSD and document 
that the veteran's symptoms included having nightmares and 
being tense and anxious.  Assessments of PTSD with depression 
were made.  

On VA examination in January 1990, conducted by L.B., M.D., 
the veteran complained of agitation, depression, insomnia and 
nightmares of service.  He stated that he awakened at night 
with sweats and talked to comrades while sleeping.  He also 
had intrusive thoughts of service.  The veteran's affect was 
labile, anxious, tense, irritable, and agitated.  He refused 
to be reminded about war experiences and his voice was of low 
tone.  Although his speech was coherent, vague suicidal 
ideation was noted and his judgment and insight were fair.  
The impressions included PTSD and recurrent depression.  A 
separate January 1990 examination report from J.C., M.D., 
records essentially similar impressions.  

A VA examination was conducted in January 1991.  The veteran 
reported he had not worked since 1979 due to his service-
connected psychiatric disability.  Although the veteran 
appeared very neat, clean and cooperative, he showed a lot of 
emotional moments with choking and tearing.  He had 
survivor's guilt, and although appropriate his affect was 
labile.  His prevailing mood was depression.  Evidence of 
delusion, hallucination, compulsion, or obsession was not 
present.  He was well oriented to three spheres, and had good 
judgment and insight.  His memory did not seem to be impaired 
grossly but he reported forgetfulness and a lapse of memory 
at times.  He also reported flashbacks, nightmares, 
vigilance, avoidance of socialization and making friends, and 
felt that he had not been able to enjoy his life.  He also 
had insomnia.  The impression was PTSD, rule out major 
depression.  

At his personal hearing in December 1991, the veteran 
testified that he had flashbacks and nightmares which limited 
his sleeping to about 2 to 4 hours per night.  He also had 
difficulty getting along with others, and recalled when 
working he would breakdown and cry for no reason.  He 
isolated himself from others and felt suicidal.  He also had 
survivor's guilt, and at times was forgetful and had 
difficulty focusing.  

On VA examination in December 1991, the veteran appeared much 
older than his stated age.  He was very nervous, apprehensive 
and tense.  He avoided eye contact.  His speech was slow and 
soft-spoken but coherent and relevant.   His mood was 
dysphoric with depression and he was withdrawn.  The veteran 
was very emotional when he began to talk about nightmares and 
flashbacks of Vietnam.  His voice began to shake and tremble, 
and he was tearful.  When recalling in-service events the 
veteran repeatedly stated, "I don't want to remember.  I 
don't want to talk about it.  I cannot concentrate.  I don't 
remember anymore."  The examiner observed the veteran's 
experience was miserable and painful.  The examiner reported 
that the veteran shook and was obviously distressed.  His 
affect was blunted, but appropriate.  The veteran denied 
suicidal or homicidal thoughts although he had serious 
suicidal thoughts in the past.  He also had intrusive 
thoughts of Vietnam.  His sensory was alert and clear.  He 
was oriented to time, date, person, and place.  He denied 
phobia, obsession, and compulsion.  The veteran could not 
concentrate, read or write, but he had adequate insight and 
judgment regarding his problem.  The impression was PTSD.  
After examination, the physician opined that the veteran 
still had nightmares, flashbacks and recurrent dreams of 
Vietnam every day, as well as intrusive thoughts of Vietnam.  
He also had multiple physical problems.  The examiner opined 
the veteran was not able to handle any gainful employment.  

On a VA fee-basis examination in November 1992, the veteran 
was anxious, tense, and suspicious during the interview.  His 
speech was clear and his answers to questions were clear and 
logical.  He was aware of the date of the month and the name 
of the vice president, but he was apprehensive and tearful 
while narrating about ordeals in Vietnam.  The veteran also 
had periods of anxiety, depression, and insomnia with 
agitation.  His concentration was poor and his memory was 
poor of past and recent events.  He had a list of activities 
in a notebook to keep up with his daily activities.  The 
veteran felt like people were watching him and talked about 
him.  He also admitted to seeing shadows of his men while 
having nightmares.  His judgment and insight were fair.  The 
diagnostic impressions included PTSD and recurrent mental 
depression.  After examination, the physician noted that the 
veteran's PTSD had led to recurrent hospitalization and had 
affected his social as well as occupational life after 
discharge.  

VA outpatient treatment reports dated in 1993 document that 
the veteran remained unemployable due to both physical and 
mental disabilities.  

In an April 1994 Report of Field Examination, an examiner, 
after conducting interviews with the veteran's neighbor and 
spouse, wrote that the veteran did not associate with others, 
both socially and professionally.  A neighbor noted that the 
veteran had difficulty operating tools and machinery for lawn 
maintenance and the veteran's spouse stated that he did not 
have many friends and primarily stayed to himself.  

At VA examination in August 1994 the veteran's subjective 
complaints included flashbacks of Vietnam and being chased by 
the enemy once or twice a day.  His flashbacks increased with 
stress and at times happened without reason.  The veteran 
also reported a lack of energy, motivation, and a depressed 
mood since incurring a myocardial infarction.  Mental 
examination revealed that the veteran was willing to 
participate.  He was calm and cooperative, but required 
prompting to stay on task.  The veteran looked older than his 
stated age.  He was alert and oriented to time, place, and 
person.  Although relevant, his speech and thought processes 
were slow, brief, delayed, and monotonous.  His mood was 
depressed and affect was mood congruent.  He also showed a 
lack of normal bodily movement.  He denied current paranoia 
or hallucination, and suicidal or homicidal ideation or plan.  
The veteran reported a lack of energy, lack of motivation, 
gradual weight gain, and restless sleep leading to insomnia 
and sleeping for about 3 to 4 hours at night.  The veteran 
added that he awakened soaking wet from nightmares at times.  
He reported spending his free time playing with flowers, but 
denied other leisure activities.  He required extra time to 
complete single digit multiplication.  Although he could 
recall the current president and capital, he did not attempt 
proverb interpretation.  The veteran showed good insight into 
his illness and his judgment in a hypothetical situation.  
The diagnostic formulation was history of spontaneous 
recurrent flashbacks and nightmares of Vietnam experience.  
His coping skills had been further impaired by recent 
myocardial infarction leading to a lack of energy, lack of 
motivation, psychomotor retardation, depressed mood and 
gradual weight gain.  Impressions included Axis I:  PTSD, 
chronic, and major depression, recurrent, moderate;  Axis IV:  
severe (combination of combat experience, chronic pain 
syndrome, and sexual dysfunction); and Axis V:  poor.  

On an October 1996 social and industrial survey report, the 
examiner stated that the veteran was probably not capable of 
obtaining/maintaining substantially gainful employment, and 
it seemed reasonable that much of the decreased capacity 
could be related to his PTSD.  An October 1996 PTSD VA 
examination report is also of record.  In December 1996 the 
RO increased the 70 percent rating to 100 percent rating, 
effective August 13, 1994.  The evidence thereafter shows 
continuous treatment for PTSD.  

As previously noted, the Board finds that the criteria for 
entitlement to a 100 percent rating have been met since May 
30, 1989.  Overall, by history and currently, the veteran's 
symptoms have remained essentially the same.  That is, he has 
had severe symptoms which prevent him from working with an 
employer or with people in general, and his PTSD has caused 
major impairment in his work, family and social 
relationships.  From 1989 to 1991, clinical findings show 
that the veteran's symptoms include being tense and anxious 
as well as having nightmares, flashbacks, intrusive thoughts, 
and insomnia.  The veteran avoided socializing and making 
friends, and he felt that he had not been able to enjoy his 
life.  After examining the veteran in December 1991, the 
examiner found that the veteran was not able to handle any 
gainful employment.  Additionally, in 1992 the examiner found 
that the veteran's PTSD had led to recurrent hospitalization 
and had affected his social as well as his occupation life.  
VA outpatient treatment reports dated in 1993 also note that 
the veteran remained unemployable due to both physical and 
mental disabilities.  At this time, the Board acknowledges 
that some medical evidence does not distinguish between 
impairment attributable to the veteran's physical and mental 
disabilities; as such, in this respect, the benefit-of-the 
doubt is applied to the veteran's claim.  38 C.F.R. § 4.3; 
see also Mittleider v. West, 11 Vet. App. 181 (1998) (per 
curiam) (if the non-compensable symptoms cannot be 
distinguished, the disability rating should be based on the 
entire psychiatric disability).  In addition to the 
foregoing, the April 1994 Report of Field Examination 
documents the veteran's difficulty with operating machinery 
and his avoidance of friends and neighbors.  

Because the clinical evidence shows that the severity of his 
PTSD has essentially remained the same from May 30, 1989, to 
August 13, 1994, and the record contains uncontradicted 
statements maintaining that the veteran was unemployable due 
to disabilities including his service-connected PTSD, the 
Board finds that that since May 30, 1989, the evidence 
supports entitlement to a 100 percent disability rating for 
PTSD.  38 C.F.R. § 4.3; see also Traut v. Brown, 6 Vet. App. 
495 (1994).  It is also noted that the veteran's clinical 
picture since service connection has been in effect does not 
demonstrate that different ratings during the pendency of his 
appeal are warranted.  Fenderson, 12 Vet. App. at 119.  The 
appeal is granted.

Specially Adapted Housing or a Home Adaptation Grant

In October 1998 the veteran filed a claim for entitlement to 
specially adapted housing or a home adaptation grant.  He 
stated that he needed assistance because of the below-the-
knee amputation of the right leg.  He also had to crawl 
around due to his spinal disorders.  

To establish entitlement to eligibility for financial 
assistance in acquiring specially adapted housing, it must be 
shown that the veteran has permanent and total service-
connected disability due to: (1) the loss or loss of use of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair; (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; 
(3) the loss or loss of use of one lower extremity, together 
with residuals of organic disease or injury, which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; or (4) the loss or loss of use of one lower 
extremity, together with the loss or loss of use of one upper 
extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion, although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

To establish entitlement to a certificate of eligibility for 
a special home adaptation grant, it must be shown that the 
veteran is not entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
C.F.R. § 3.809, and that he is entitled to compensation for 
permanent and total service-connected disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more.  Also considered as 
loss of use of the foot under 38 C.F.R. § 3.350(a)(2) is 
complete paralysis of the external popliteal nerve and 
consequent foot drop, accompanied by characteristic organic 
changes, including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve.

In this case, the Board acknowledges that service connection 
for PTSD rated as 100 percent disabling and hypertension 
rated as 10 percent disabling is in effect.  It is also 
acknowledged that the veteran has a below-the-knee amputation 
of the right leg disability and severe disability of the 
lumbar spine.  However, service connection is not in effect 
for the latter two disabilities.  Thus, the criteria required 
for eligibility for specially adapted housing are not met.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The medical 
evidence does not demonstrate that the veteran has permanent 
and total service-connected disability due to blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity.  Nor does it 
demonstrate that he has the loss or loss of use of both lower 
extremities, the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury, or the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity such as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  Thus, the requisite criteria for 
eligibility for specially adapted housing are not met.  Id.

Although the veteran does not qualify for specially adapted 
housing, the criteria for eligibility for a special home 
adaptation grant are not met either.  38 U.S.C.A. § 2101(b); 
38 C.F.R. § 3.809a.  The medical evidence is completely 
devoid of any findings establishing that the veteran is 
entitled to compensation for permanent and total service-
connected disability due to blindness of the eyes or loss of 
use of the hands.  Accordingly, the requisite criteria in 
this regard are not met.

In this case, the law and not the evidence is dispositive.  
As such, the appeal to the Board is terminated because of the 
absence of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Not having submitted new and material evidence, the claim of 
entitlement to service connection for below-the-knee 
amputation of the right leg remains final; the appeal is 
denied.

A 100 percent disability rating for PTSD is granted effective 
May 30, 1989, subject to the regulations pertinent to the 
disbursement of monetary funds.

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.


REMAND

The veteran seeks entitlement to special monthly compensation 
based on the need for regular aid and attendance or being 
housebound.  As previously discussed in the Introduction 
section, the RO denied the claim in July 1999, and the 
veteran filed a timely NOD.  Because NOD was "filed" within 
one year from the date that the RO mailed notice of the 
rating decision to the veteran, the Board finds that a SOC 
with respect to the claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or being housebound must be issued.  See Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); Garlejo v. Brown, 10 Vet. App. 229 (1997); 
Suttman v. Brown, 5 Vet. App. 127 (1993); 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 19.9, 20.200, 20.201, 
20.302(a) (2000).

Regarding the claims of entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
bowel and bladder dysfunction and a left elbow disability, it 
is noted that the decisions of the RO were made without the 
benefit of a VA examination to determine whether any of the 
disorders were caused by VA treatment or hospitalization, and 
if so caused, whether they could be considered to have been a 
necessary consequence (one that was certain to result or 
intended to result) from said VA medical treatment or 
hospitalization, or whether it represents an additional 
disease or injury or an aggravation of an existing disease or 
injury that could not have been contemplated to have resulted 
from any VA hospitalization, surgery or medical treatment the 
veteran underwent.  See generally 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Additionally, the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  When the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Halstead v. Derwinski, 
3 Vet. App. 213 (1992)

It is also noted that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

To ensure that the veteran's due process rights are not 
violated and that the duty to assist has been fulfilled, the 
case is remanded to the RO for the following:

1.  The veteran should be contacted and 
requested to furnish a complete list of 
all medical personnel and facilities from 
which he has received treatment for any 
bowel or bladder dysfunction and left 
elbow disability since discharge from 
hospitalizations in 1975 and 1990.  Any 
health care providers named by the 
veteran, from whom records have not 
already been received, should be 
contacted (after the appropriate releases 
from the veteran are obtained where 
necessary).  In addition, if present, any 
additional medical reports including 
physician reports, nursing reports, and 
laboratory results, etc., should be 
obtained. 

2.  After all treatment records have been 
associated with the claims file to the 
extent possible, the veteran should be 
afforded examinations by a VA orthopedist 
and neurologist.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  All appropriate tests and 
studies should be performed, including x-
rays, and all findings should be reported 
in detail.  The examiners should review 
the results of any testing prior to 
completion of the report.  A complete 
rationale must be given for all opinions 
and conclusions reached.  

The examiners must specify whether any 
disorders claimed, particularly any left 
elbow and bowel and bladder dysfunction 
can be considered to have been a 
necessary consequence (one that was 
certain to result or intended to result) 
from medical treatment or hospitalization 
rendered by the VAMC in either 1975 or 
1990 or whether it represents an 
additional disease or injury or an 
aggravation of an existing disease or 
injury that could not have been 
contemplated to have resulted from any VA 
hospitalization, surgery or medical 
treatment the veteran underwent.  The 
examiner must express an opinion as to 
whether any disorder claimed was the 
continuance or natural progression of the 
veteran's disease or injury for which the 
specific medical or surgical treatment 
was designed to relieve.  If the 
disorders present are found more likely 
than not to be related to other 
disabilities or events, the examiner 
should so state. 

3.  The RO should review the examination 
reports and ensure that it includes all 
of the requested findings and opinions.  
If not, the report should be returned to 
the examiner for corrective action.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should readjudicate the issue 
of entitlement to special monthly 
compensation based on the need for 
regular aid and attendance or being 
housebound.  If the claims remain in a 
denied status, the RO should issue a SOC 
to the veteran and his representative and 
advise them of the applicable time in 
which a substantive appeal may be filed.  
Thereafter, if an appeal has been 
perfected, the issue should be returned 
to the Board.

6.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
compensation for disorders of the left 
elbow and bowel and bladder dysfunction 
under 38 U.S.C.A. § 1151 and 38 C.F.R. 
§ 3.358.  Consideration should be given 
to the holdings in Brown v. Gardner, 115 
S. Ct. 552 (1994) and Jones (James) v. 
West, 12 Vet. App. 460, 463 (1999).  All 
pertinent law, regulations, and Court 
decisions should be considered.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a SSOC.  The SSOC should 
include notice of any additional 
pertinent laws and regulations that were 
used, if appropriate, notice of any 
additional medical articles or excerpts 
used, see Thurber v. Brown, 5 Vet. App. 
119 (1993), and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
requisite time to respond should be 
allowed

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that a failure to report for the 
scheduled examinations without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655 (2000).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

 



